DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 12/3/21.
	Applicant’s amendment to claims 1, 2 and 6 is acknowledged.
	Claims 1-6 are pending and claim 4 is withdrawn.
Claims 1-3, 5 and 6 are subject to examination at this time.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 13-15, the limitation “a first normal direction extending part…extends toward one side of the first substrate” is indefinite.  In Applicant’s fig. 1, the first normal direction extending part (11) extends from the first substrate (11) toward the second substrate (21).
	In claim 1, line 25, it is unclear if “a first connector” body is the same or different “first connector body” recited in claim 1, line 4.
	In claim 2, lines 2-4, the limitation “a first bend part…that is bent toward one side of the first substrate” is indefinite.  In Applicant’s fig. 1, the first bend part (112) bends up towards the second substrate (21).
	In claim 2, lines 5-7, the limitation “a second bend part…that is bent toward another side of the second substrate” is indefinite.  In Applicant’s fig. 1, the second bend part (122) bends down towards the first substrate (11).
	In claim 3, the limitation “the first electronic element is not provided on one side and the other side of the first terminal part and the second electronic element is not provided on one side and the other side of the second terminal part” is indefinite because in the electronic module all the elements/layers are “on” each other because they are interconnected to form the overall module.  For example, the first electronic element is on the first terminal part; however, the first electronic element does not directly contact the first terminal part.
	In claim 6, lines 1-2, it is unclear if “a first connector” body is the same or different “first connector body” recited in claim 1, line 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura, JP Publication No.  61-166148 (of record, from the IDS with English Abstract and translation provided with IDS) in view of  Wang et al., US Publication No. 2017/0012030 A1.

Miura teaches:
1.  An electronic module comprising (see fig. 2, also see figs. 1 and 3): 

    PNG
    media_image1.png
    492
    937
    media_image1.png
    Greyscale





    PNG
    media_image1.png
    492
    937
    media_image1.png
    Greyscale


	a first substrate (21); 
	a first electronic element (25) provided on one side of the first substrate; 
	a first connector body (e.g. wires) provided on one side of the first electronic element;
	a second electronic element (45) provided on one side of the first connector body; 
	a second substrate (41) provided on one side of the second electronic element; 
	a first terminal part (26) provided on a side of the first substrate and electrically connected (24) to the first electronic element; and 
	a second terminal part (46) provided on a side of the second substrate and electrically connected (44) to the second electronic element; 

	the second terminal part (46) has a second terminal base end part, a second surface direction extending part that extends along a surface direct ion of the second substrate, and a second normal direction extending part that is provided at an end part of the second surface direction extending part and extends toward one side of the second substrate (41) (e.g. See fig.2 above that labels each of these parts.), 
	the second surface direction extending part is provided on one side of the first surface direction extending part, and the first surface direction extending part and the second surface direction extending part overlap one another in a surface direction (e.g. See fig. 2 labeled above.  The first and second surface extending parts are parallel and overlap one another.)
	the first terminal base end part (e.g. of 26) abuts a first conductor layer (24) provided on the first substrate, a first connector (wires connected to 24) being provided on the first conductor layer (24) and the first electronic element (25) being electrically connected (e.g. by a wire) to the first conductor layer (24),
	the second terminal base end part (e.g. of 46) abuts a second conductor layer (44) provided on the second substrate, and a second connector (wires connected to 44) being provided between the second conductor layer (44) and a second substrate side surface of the second electronic element (45), and the second electronic element (45) being electrically connected to the second conductor layer (44).  See Miura English abstract and English machine translation at para. [0001] – [0003] provided with IDS.


	Miura teaches the first connector and second connector is a wire that connects the first electronic element (25) and second electronic element (45) to conductor layers (“conductive paths”, 24, 44).
	Miura does not expressly teach a first connector different from a wire and a second connector different from a wire,
	In an analogous art, Wang teaches (see fig. 3) a connector (36) that connects an electronic element (31) to conductor layers (e.g. 321 directly below 36) of the substrate.  The connector can be a wire bonding technology or a wire free bonding technology such as ribbon bonding, metal-metal direct bonding or clip bonding.  See Wang at para. [0035].
	Wang shows that wires, ribbons, metal-metal direct and clip bonding are considered equivalent structure known in the art to connect an electronic element to a conductor layer of the substrate  Therefore, because these were art-recognized equivalents, one of ordinary skill in the art would have found it obvious to substitute Miura’s first connector and second connector that is a wire for a ribbon, metal-metal direct bond or clip.  Also see MPEP § 2144.06, Art Recognized Equivalence for the Same Purpose.
	One of ordinary skill in the art modifying Miura with Wang to form the first connector and second connector that is a wire for a ribbon, metal-metal direct bond or clip would meet the claim limitation “a first connector different from a wire and a second connector different from a wire”.
	
	Miura further teaches:
2.  The electronic module according to claim 1, wherein 
	the first terminal part (26) has a first bend part (e.g. See fig.2 above with bend part labeled) that is provided between the first terminal base end part and the first surface direction, 
	the second, terminal part (46) has a second bend part (e.g. See fig.2 above with bend part labeled) that is provided between the second terminal base end part and the second surface direction extending part, and that is bent toward another side of the second substrate (e.g. See 35 USC 112 rejection above.).  See Miura English abstract and English machine translation at para. [0001] – [0003] provided with IDS.

3.  The electronic module according to claim 1, wherein 
	the first electronic element: is not provided on one side and the other side of the first terminal part, and
	the second electronic element is not provided on one side and the other side of the second terminal part (e.g. In fig. 2, the first 25 and second 45 electronic elements are positioned in the center of the module away from the first 26 and second 46 terminal parts positioned at the periphery so they are not provided on one side and the other side of the first terminal part and not provided on one side and the other side of the second terminal part.  Also see the 35 USC 112 rejection above.)  See Miura English abstract and English machine translation at para. [0001] – [0003] provided with IDS.

5.  The electronic module according to claim 1, wherein 
	a plurality of first terminal parts is provided (see fig. 1 for plurality of 26), 
	second terminal parts, whose number is equal to the number of the first terminal parts, are provided (see fig. 1 for equal numbers of 46 provided), 

	a first surface direction extending part (e.g. See fig.2 above with first surface direction extending part of 26 labeled) is provided on the other side (e.g. top side) of each second surface direction extending part.  See Miura English abstract and English machine translation at para. [0001] – [0003] provided with IDS.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Miura with the teachings of Wang because providing more than one type of connector (e.g. ribbons, metal-metal direct and clip) to connect an electronic element to a conductor layer of the substrate enables greater flexibility in semiconductor manufacturing.  See Wang at para. [0035].

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura in view of Wang, as applied to claim 1 above, in view of Otremba et al, US Publication No. 2007/0284720 A1 (of record).

Regarding claim 6:
	Miura and Wang teaches all the limitations of claim 1 above, but do not expressly teach a first connector body provided between the first electronic element and the second electronic element, and provided in a sealing part, wherein the first connector body and the first terminal part and the second terminal part are separately constituted.
	In an analogous art, Otremba teaches:
para. [0069] – [0070], 
	One of ordinary skill in the art modifying the teachings of Miura with Otremba would form “wherein the first connector body and the first terminal part and the second terminal part are separately constituted” because (i) Otremba teaches the first connector body is formed within the perimeter of the first and second electronic element; and (ii) Miura’s first and second electronic elements are positioned in the center of the module and the first and second terminal parts are formed separately in the periphery of the module.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Miura with the teachings of Otremba because a connector plate “…provide[s] a power semiconductor device that avoids the aforementioned problems of bonding wires and can be produced at low cost, without using costly films.”  See Otremba at para. [0004], also see para. [0002] – [0003], [0068].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
14 February 2022